Citation Nr: 1000292	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE


Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities claimed as a result of 
herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  He served in the Republic of Vietnam from 
February 11, 1970 to December 25, 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
March 2004 of the RO.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.   

In October 2007, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

2.  The currently demonstrated peripheral neuropathy of the 
bilateral upper and lower extremities is shown as likely as 
not to be due to the Veteran's exposure to herbicides while 
serving in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral neuropathy of the upper 
and lower extremities is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken is fully favorable to the 
Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  


Analysis

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

In this case, the record reflects that the Veteran served in 
the Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  

The Secretary's determination must be based on consideration 
of NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  

As a result of this ongoing research, certain diseases have 
been found to be associated with exposure to herbicide agents 
and will be presumed by VA to have been incurred in service 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by NAS.  NAS conducts studies to "summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Acute and subacute peripheral neuropathy is a presumptive 
disease associated with exposure to certain herbicide agents 
pursuant to 38 C.F.R. § 3.309(e).  However, the regulations 
indicate that this disease shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military service.  38 C.F.R. § 3.307(a)(6)(ii).  

In the Veteran's case, there is medical evidence showing a 
current diagnosis of peripheral neuropathy of the upper or 
lower extremities.  While there is lay evidence of symptoms 
of peripheral neuropathy in service, there is no competent 
evidence of a diagnosis of peripheral neuropathy of the upper 
and lower extremities within one year of exposure to 
herbicides, which in the Veteran's case, would be from 
December 25, 1970 (last day of exposure) to December 25, 
1971.  

The Veteran's service treatment records are negative for 
complaint, treatment, or diagnosis of peripheral neuropathy.  
Separation examination in August 1971 shows that examination 
of the upper and lower extremities and neurological 
examination was normal.  

The VA outpatient treatment records from January 2003 to 
March 2004 also show the Veteran received treatment for 
symptoms associated with peripheral sensory neuropathy.  The 
Board observes a July 2003 VA outpatient treatment record 
shows a diagnosis of "symptoms consistent with peripheral 
neuropathy."  

The examiner noted that the symptoms started 30 years ago 
when the Veteran was working in the military.  The examiner 
stated, "to the best of my present clinical judgment, it 
probably started after exposure to agent orange and it [was] 
getting worse, especially exacerbated by hypertriglyceridemia 
and hypercholesterolemia.  

During the September 2007 hearing, the Veteran and his wife 
testified that his symptoms had been ongoing since his 
discharge from service.  While not competent to render a 
diagnosis or opinion as to medical causation, the Veteran and 
his wife are certainly competent to testify to symptoms 
capable of lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Thus, it may not be presumed that the Veteran's peripheral 
neuropathy of the bilateral upper and lower extremities is 
linked to herbicide exposure since there is no competent 
evidence of this disease manifest to a degree of 10 percent 
or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  

Although a presumptive link between the peripheral neuropathy 
and active service is not established, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

After a careful review of the entire record, the Board finds 
the evidence to be in relative equipoise in showing that the 
current peripheral neuropathy of the upper and lower 
extremities as likely as not is related to the Veteran's 
exposure to herbicides while performing active service in the 
Republic of  Vietnam.  

In a June 2003 VA examination report, the examiner concluded 
that the Veteran's symptoms, including sensation of cold and 
hot feeling of hands and feet and intermittent tingling 
sensation of the feet with occasional numbness, were 
consistent with peripheral sensory neuropathy.  The examiner 
noted that the etiology was uncertain, but opined that it was 
possible that the neuropathy was secondary to Agent Orange 
exposure in the past.  

An April 2008 VA examination report indicates that the 
examiner noted that the Veteran's claims file was not 
available to review.  The Veteran reported having had 
numbness and tingling when he was 20 years old.  He indicated 
that his symptoms were worse when he first got out of the 
military.  He indicated that his lower extremities were 
affected more than his upper extremities, and his symptoms 
included sharp pining pain with numbness and cold.  A nerve 
conduction study in 2003-04 was noted to be normal.  

Upon examination, the Veteran's range of motion was intact 
for both upper and lower extremities.  His muscle strength 
was intact with no muscle atrophy.  Sensation for sharp was 
decreased in both upper and lower extremities, but sensation 
was intact for dull and light touch.  Nerve conduction study 
of both hands, arms, feet, and legs showed 
electrophysiological evidence consistent with mild right 
carpel tunnel, very mild left sensory carpel tunnel syndrome, 
and bilateral tarsal tunnel.  The examiner indicated that 
this seemed to be asymptomatic.  

The Veteran was also noted to have mild left sural sensory 
neuropathy.  The examiner stated that the Veteran's symptoms 
sounded more like Reynaud's syndrome.  The Veteran was 
diagnosed with peripheral nerve disease.  

The examiner then opined that, after reviewing the Veteran's 
history and physical examination, the current peripheral 
sensory neuropathy of the lower extremities was at least as 
likely as not due to agent orange exposure or other event or 
incident during the Veteran's active service.  The examiner 
noted that the Veteran might have an impaired glucose level 
which might be due to exposure to Agent Orange as he served 
in Vietnam War.  

The Veteran was afforded another VA examination in January 
2009.  The January 2009 examiner indicated that the claims 
file had been reviewed in connection with the examination.  
The examiner noted symptoms of numbness of both hands and 
feet with sensation of coldness.  Symptoms were intermittent 
and occurred almost daily.  

The Veteran did not take medication for diabetes mellitus or 
neuropathy.  There was no paresthesias and dysethesias with 
associated nighttime restlessness.  No major nerves were 
indicated to be involved and motor strength was 5/5 
bilaterally throughout all extremities.  Sensation was 
decreased to monofilament in glove-stocking, and reflexes 
were 1+ bilaterally and symmetrical throughout.  After 
further testing and range of motion testing, neuropathy of 
the bilateral upper and lower extremities was diagnosed.  

The VA examiner then opined that the Veteran's neuropathy of 
bilateral lower extremities and bilateral upper extremities 
was less likely as not (less than 50% probability) caused by 
or a result of diabetes mellitus.  The examiner stated that, 
based on examination and all available documentation, the 
patient did not yet have a diagnosis of diabetes mellitus.  

The examiner noted that the Veteran had no records of fasting 
or random serum glucose, and no positive glucose tolerance 
tests, which satisfy [American Diabetes Association] 
diagnostic criteria and consequently, a diagnosis of diabetic 
neuropathy is considered premature at this time.  

The January 2009 VA examiner provided an addendum dated in 
May 2009 to the January 2009 VA examination report.  The 
examiner noted that the Veteran had a nerve conduction study 
of both arms and feet in January 2003.  This study revealed 
electrophysiological evidence consistent with mild right 
sided carpel tunnel syndrome, and very mild left sided carpel 
tunnel syndrome.  There was also electrophysiological 
evidence consistent with bilateral tarsal tunnel syndrome, 
and the Veteran was noted to have mild left sural sensory 
neuropathy.  It was noted that Veteran had extensive blood 
workup, including serum protein electrophoresis, heavy metal 
screening, B12 and folic acid levels, and TSH.  These were 
all indicated to be normal.  

The examiner indicated that the Veteran had symptoms 
suggestive of mild peripheral sensory neuropathy, etiology 
uncertain.  The examiner stated that it could be multi-
factorial in etiology consisting of mild hyperglycemia, 
hypercholesterolemia and hypertriglyceridemia, and possible 
previous exposure to Agent Orange while in the military.  It 
could also be idiopathic.  

The examiner stated that "[he could not] say with any 
certainty that it [was] due to exposure to Agent Orange...It 
[was] clear that it [was] not related to diabetes.  It is 
also less likely that the condition [was] related to Agent 
Orange exposure.  The earlier comp and pen exam in 2003 
indicates symptoms of Reynaud's syndrome.  However, review of 
his service treatment records show[ed] no similar complaints 
of upper or lower extremity pain or coldness, while he was 
serving in the military.  There [were] cases of peripheral 
neuropathy of unknown etiology and this [was] most likely the 
case.  There [was] no evidence in the claims file to support 
service connectibility to the Veteran's peripheral 
neuropathy."  

In light of the conflicting medical evidence, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA) in September 2009.  

In a September 2009 medical opinion, a neurologist stated 
that he thoroughly reviewed the claims folder.  The medical 
reviewer opined that the Veteran had sensory polyneuropathy 
(i.e.: peripheral neuropathy) and this neuropathy was at 
least as likely as not caused by agent orange exposure while 
on active duty serving in the Republic of Vietnam.  The 
medical reviewer stated that the history attributed to the 
Veteran in the record review of consistent with the onset of 
symptoms following exposure to Agent Orange and there was no 
indication upon review of the records that another etiology 
for the polyneuropathy was established.  The medical reviewer 
stated that the neuropathy [could not] be attributed to 
diabetes mellitus since a diagnosis of diabetes mellitus 
ha[d] not been satisfactorily established.  The medical 
reviewer further stated that based upon the records, there 
was no reason to suspect the polyneuropathy was related to 
hyperlipidemia or hypercholesterolemia.  The medical reviewer 
indicated that the opinion that the neuropathy [might] have 
been exacerbated by the hypertriglyceridemia and 
hypercholesterolemia [could not] be substantiated and [was] 
felt to have merely represented speculation rather than fact.  

On review of the facts in this case, and given the January 
2003 and April 2008 VA medical opinions and the September 
2009 VHA medical opinion, the Board finds that the evidence 
is in relative equipoise in showing that the Veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities is as likely as not due to his exposure to Agent 
Orange during active duty in the Republic of Vietnam.  

The Board is also required to resolve all reasonable doubt in 
favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, service connection for peripheral 
neuropathy of the bilateral upper and lower extremities is 
granted.  



ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


